DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, change “the each” to --each--, and change “prevents” to --prevent-- in Lines 19 and 21, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the stop" in Line 1.  This is indefinite insofar as “the stop” is multi-inclusive because there are multiple stops recited in Claim 1 (i.e., at least one sidewall stop, and a lower stop).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4305236 to Williams (hereinafter “Williams”) in view of GB 1304526 to Valentine et al. (hereinafter “Valentine”).
-From Claim 1: a trough feeder system having a plurality of troughs 10 that are arranged end to end, each trough having a base and a pair of sidewalls extending from the base so the trough forms a cupping shape such that the trough is able to contain a supply of feed, the trough feeder system having 
a plurality of couplers 12, each of the couplers configured to connect two adjacent troughs such that each of the troughs is prevented from rotating both horizontally and vertically relative to the trough to which it is joined with the coupler, wherein each coupler has a base 22 and a pair of sidewalls 18, 20 such that the coupler has a cupping shape substantially corresponding to the shape of the troughs, wherein an end of the trough coupled by the coupler is slidingly inserted into one end of the coupler, each coupler comprising:
at least one sidewall stop 31, sides (See Fig. 3) protruding inwardly from one of the coupler sidewalls that limits the distance that the trough can be inserted longitudinally into the coupler, wherein the sidewall stop has a protruding lip that extends over a distal end of the sidewall of the inserted trough;
a lower stop 31, bottom (See Fig. 3) protruding upwardly from the coupler base that limits distance that the trough can be inserted longitudinally into the coupler.
However, Williams does not disclose:
a plurality of upper catches protruding inwardly from at least one of the coupler sidewalls, the plurality of catches comprising a central catch generally above the sidewall stop and a pair of outward catches, one close to each end of the coupler, wherein the central catch and one of the outward catches capture each trough at different positions along the longitudinal axis of the trough so as to prevent the trough from rotating relative to the coupler and also the adjacent trough being held by the coupler.
Valentine teaches a coupler 1 having plurality of upper catches protruding inwardly from at least one of the coupler sidewalls, the plurality of catches comprising a central catch 21, 22 generally above the sidewall stop and a pair of outward catches 17, 18, one close to each end of the coupler, wherein the central catch and one of the outward catches capture each trough at different positions along the longitudinal axis of the trough so as to prevent the trough from rotating relative to the coupler and also the adjacent trough being held by the coupler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williams by adding a central catch, and outer catches as taught by Valentine (as opposed to the single catch 30 in Williams) so that the depth of each trough’s entry into the coupler could be visible to the user.
-From Claim 3: Valentine teaches wherein the central catch extends longitudinally on each side of the sidewall stop such that when two troughs are inserted into the coupler such that distal ends of the troughs contact opposing sides of the stop, an upper edge of each trough sidewall is captured by the central catch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williams to have a longitudinally extending central catch 21, 22 as taught by Valentine in order to provide a central stop location in the coupler so that the troughs would insert by equal distances.
-From Claim 4: Valentine teaches wherein each sidewall of the coupler has the central catch and outward catches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williams so as to include central and outward catches on both sides of each side wall as taught by Valentine so that the incoming troughs would be equally and symmetrical secured within the coupler.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Valentine as applied to claim 1 above, and further in view of US 5035092 to Brant (hereinafter “Brant”).
-From Claim 2: Brant teaches a coupler 2 having lower and sidewall stops 22 wherein the stop has protruding lips in both directions such that the stop acts as a catch for both of the troughs being joined by the coupler.  (See Fig. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williams by adding protruding lips to the stops as taught by Brant in order to provide an even more secure connection between coupler and troughs.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Valentine as applied to claim 1 above, and further in view of Applicant’s Admitted Prior art, “Cumberland, PNEG-240 Chain Feeding System Installation and Operation (hereinafter “NPL”).
-From Claim 5: NPL teaches (at Figures 6F-6H, reproduced below) wherein upper edges of the trough sidewall have an anti-spill lip at least partially along the longitudinal length of the trough, wherein the anti-spill lip is formed on the upper edge of the trough sidewall in a middle portion of the trough but a distal portion of the trough sidewall does not have the anti-spill lip (length “I” in Fig. 6H) such that the distal portion of the trough sidewall is able to be slidingly inserted into the coupler and engage with the central and outward catches, and wherein an upper edge of the coupler sidewall has an anti-spill lip such that the anti- spill lip on the trough and the anti-spill lip on the coupler form a continuous lip along the combined length of the troughs and coupler.

    PNG
    media_image1.png
    1010
    739
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Williams by adding the non-lipped portion as taught by NPL in order to provide a seamless portion of

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                         12/14/2022